NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 09-3098
                                     _____________

                           UNITED STATES OF AMERICA

                                            v.

                                     JOSEPH DAYS,

                                         Appellant
                                     ____________

                     On Appeal from the United States District Court
                             for the District of New Jersey
                                 (No. 99-cr-00072-001)
                       District Judge: Hon. Harold A. Ackerman

                              Submitted November 17, 2010

           Before: BARRY, CHAGARES, and VANASKIE, Circuit Judges.

                               (Filed November 30, 2010)

                                      ____________

                               OPINION OF THE COURT
                                   ____________

CHAGARES, Circuit Judge.

       Joseph Days appeals the revocation of his supervised release and the imposition of

a thirteen-month prison sentence with an additional two years of supervised release for

violating the terms and conditions of his probation. His attorney has filed a motion to
withdraw under Anders v. California, 386 U.S. 738 (1967). We will grant the motion and

affirm the sentence.1

                                              I.

       We write for the parties’ benefit and recite only the facts essential to our

disposition. On February 19, 1999, Joseph Days entered into a plea agreement with the

Government after being charged with being a convicted felon in possession of a firearm

in violation of 18 U.S.C. § 922(g). He was subsequently sentenced to 120 months of

imprisonment and three years of supervised release.

       During his period of supervised release, the Probation Office filed a Petition for

Warrant or Summons for Offender Under Supervision claiming that Days violated his

release in three instances. On July 22, 2008, Days was arrested and charged with simple

assault and robbery after being accused of attacking his ex-girlfriend, Whitney Williams,

and entering her apartment. After being ordered by the Probation Office to end all

contact with Williams, on August 28, 2008, Days was arrested for a domestic violence

offense after attacking Williams and holding her at knife point. According to the

Probation Office, these two arrests violated the condition of supervised release that Days

not “commit another state or local crime,” and were determined to be Grade A violations.

The third violation involved Days’s non-compliance with the Probation Office’s orders to

end contact with Williams. This was classified by the Probation Office as a Grade C

violation.


1
 The District Court had jurisdiction under 18 U.S.C. § 3231, and we have jurisdiction
under 18 U.S.C. § 3742 and 28 U.S.C. § 1291.
                                              2
       On July 8, 2009, Days entered a guilty plea to the Grade C violation, and the

Government orally agreed to dismiss the remaining two Grade A violations. The court

accepted his guilty plea after verifying that it was given knowingly, voluntarily, and

without coercion or distress. Prior to sentencing, his counsel highlighted that while on

supervised release Days had been gainfully employed, had registered as a sex offender,

had not tested positive for drugs, and had completed an anger management program. The

Probation Office calculated a sentencing range of seven to thirteen months, and both the

Government and Days agreed to a sentence of thirteen months with two years of

supervised release. Days then requested credit for time served for his incarceration prior

to sentencing.

       The District Court sentenced Days to thirteen months in prison followed by two

years of supervised release, and granted Days credit for time served. On September 29,

2009, Days was released from prison.

       Days filed a timely pro se notice of appeal to this Court. His counsel filed a timely

notice of appeal, thereafter moved to withdraw, and filed an Anders brief in support of

the motion. Days was invited to file a pro se brief in support of his appeal, but he has not

done so.

                                             II.

       Counsel may seek to withdraw from representation if, after a conscientious

examination of the District Court record, he or she is Apersuaded that the appeal presents

no issue of even arguable merit . . . .@ 3d Cir. L.A.R. 109.2(a) (2010); see also Anders,

386 U.S. at 744. Evaluation of an Anders motion requires a twofold inquiry: (1) whether

                                             3
counsel has thoroughly examined the record for appealable issues and has explained in a

brief why any such issues are frivolous; and (2) whether an independent review of the

record presents any non-frivolous issues. See United States v. Youla, 241 F.3d 296, 300

(3d Cir. 2001). If we determine that Athe Anders brief initially appears adequate on its

face,@ the second step of our inquiry is Aguided . . . by the Anders brief itself.@ Id. at 301

(quotation marks and citation omitted).

       We conclude that counsel=s Anders brief is adequate, and thus, it will guide our

independent review of the record. Counsel identifies two possible claims that Days could

make on appeal: (1) his guilty plea failed to satisfy constitutional and procedural

requirements; and (2) the District Court=s sentence was too harsh. Our independent

review of the record confirms that these issues are wholly frivolous.

       The first potential argument concerns the validity of the plea colloquy. According

to Federal Rule of Criminal Procedure 11(b), a sentencing court must inform the

defendant of, and determine that the defendant understands, among other things, the right

to plead not guilty, the nature of each charge to which the defendant is pleading, and the

consequences of pleading guilty including the mandatory minimum sentence, maximum

possible penalty, and the court’s obligation to apply the guidelines and discretion not to

follow the parties’ stipulations. Additionally, the court must establish that there is an

adequate factual basis for the plea before it can be accepted. Fed. R. Crim. P. 11(b)(3).

The court must also determine that the plea is voluntary and not the result of force,

threats, or promises. Fed. R. Crim. P. 11(b)(2).



                                               4
       Where a defendant or his counsel does not object to the plea colloquy, the

defendant must show that an error was committed, that the error was clear and obvious,

and that the error affected the defendant’s substantial rights. United States v. Goodson,

544 F.3d 529, 539 (3d Cir. 2008). To determine if a defendant was prejudiced by the

court’s errors, the court must consider whether the defendant can show “a reasonable

probability that, but for the error, he would not have entered the plea.” United States v.

Hall, 515 F.3d 186, 194 (3d Cir. 2008).

       In this case, the District Court performed a cursory plea colloquy. Before taking

the plea, the court discussed each of the violations the Probation Office raised and the

factual basis surrounding each violation. The court made certain that Days understood

that he was pleading guilty and that his plea was knowing and voluntary. The court,

however, failed to advise Days of his right not to plead guilty and of the consequences of

his plea. These failures constitute clear error. Nevertheless, such errors did not affect

Days’ substantial rights. Days does not claim that he would not have pled guilty if the

colloquy had contained the required elements nor does he allege he did not understand

the plea and its consequences. Additionally, the plea agreement was particularly

beneficial to Days as his two most severe charges were dropped and the court counted

nearly a year of time served against the thirteen-month sentence. Hence, Days cannot

show that but for the court’s omission he would not have entered the plea. Therefore,

there are no non-frivolous issues to appeal regarding the plea colloquy.

       The second potential issue identified by counsel is whether Days’ sentence was

appropriate. In determining a proper sentence, a sentencing court must (1) calculate the

                                             5
individual’s guidelines range, (2) rule on departure motions, and (3) exercise discretion

by considering all the relevant 18 U.S.C. § 3553(a) factors. United States v. Gunter, 462

F.3d 237, 247 (3d Cir. 2006). Here, the District Court properly calculated the guideline

range as seven to thirteen months. The court did not consider any departure motions as

none were raised by Days. The court heard arguments from both sides regarding the §

3553(a) factors. Days emphasized the positive progress he made in his life during

supervised release, such as his gainful employment and negative drug tests, and the

Government highlighted Days’s past criminal record. Considering these factors, the

court sentenced Days within the guidelines range and provided Days with credit for time

served. The court further sentenced Days to two years of supervised release, a reasonable

determination in light of the fact that Days and the Government agreed to such terms.

Therefore, the court’s sentence was not “too harsh,” and there are no non-frivolous issues

to appeal regarding this sentence.

                                            III.

       We will grant counsel’s motion to withdraw and will affirm the judgment of the

District Court.




                                             6